DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 13-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keser et al. (US 10,403,580 B2 A1) (“Keser”), in view of Chiu et al. (US 2014/0225258 A1) (“Chiu”), in view of Gao et al. (US 2017/0084539 A1) (“Gao”).

    PNG
    media_image1.png
    223
    614
    media_image1.png
    Greyscale

Regarding claims 1, and 17, Keser teaches at least in figures 1-2 and Examiner’s figure 1 above:
a circuit substrate (A) having a first surface (C) and a second surface (B) opposite the first surface (B); 
a redistribution layer (D), located on the first surface (C), 
a bottom layer of the redistribution layer (D) is directly in contact with the circuit substrate (A);
the redistribution layer (D) is electrically connected to the circuit substrate (A); 

the redistribution layer (D) is directly in contact with the circuit substrate (A); and 
a length of the redistribution layer (G) is smaller than a length of the circuit substrate (H); and 
the sidewalls of the redistribution layer (E) are not directly in contact with the sidewalls of the circuit substrate (F).

Keser does not teach:
wherein: 
the redistribution layer comprises a plurality of dielectric layers and a plurality of patterned conductive layers alternately stacked; 
a bottom layer of the plurality of dielectric layers is directly in contact with the circuit substrate; 
at least two dies, disposed on the redistribution layer, 
wherein: 
each of the at least two dies has an active surface facing the circuit substrate; 
one of the at least two dies is electrically connected to another of the at least two dies by the redistribution layer. 

Chiu teaches:
wherein: 

It would have been obvious to one of ordinary skill in the art to use the redistribution layer of Chiu in the device of Keser because the redistribution layer of Chiu shows an alternative means of forming the device of Keser. Keser teaches that one may use an individual component for the redistribution layer in order to reduce manufacturing cost. Col. 3 at lines 8-14. Additionally/alternatively, it would be easier to manufacture the redistribution layer of Keser by alternatively stacking layers rather than the molding process described by Keser.

The combination of Keser and Chiu teach:
a bottom layer of the plurality of dielectric layers (Chiu 38) is directly in contact with the circuit substrate (Keser A).

The combination of Keser and Chiu do not teach:
at least two dies, disposed on the redistribution layer, 
wherein: 
each of the at least two dies has an active surface facing the circuit substrate; 
one of the at least two dies is electrically connected to another of the at least two dies by the redistribution layer. 

Gao teaches at least in figure 14:
at least two dies (110), disposed on the redistribution layer (140), 

each of the at least two dies (110) has an active surface (surface of 110 with 110C) facing the circuit substrate (120S); 
one of the at least two dies (110) is electrically connected to another of the at least two dies (110) by the redistribution layer (figure 14 shows 110s connected together through 140). 
It would have been obvious to one of oridinary skill in the art to combine Gao with Keser and incorporate more than one die into the device of Keser because Gao teaches this is typically done in the industry, ¶ 0003, and it allows one to further the goals of miniaturization by reducing the amount of space on a PCB needed to incorporate different ICs and their functions. For example, one could have a CPU and memory incorporated into this combination, or one could incorporate an analog IC with a digital IC to create a transmit/receive module.
Regarding claim 2, Keser teaches at least in figures 1-2 and Examiner’s figure 1 above:
wherein the redistribution layer (D) exposes a portion of the first surface of the circuit substrate (A) (A is exposed on the left and right of D).
Regarding claims 4, and 19, the combination of Keser, Chiu, and Gao teach:
wherein a portion of the patterned conductive layer (Chiu 36/40) is between adjacent two of the at least two dies (Gao 110) (this is because a portion of the patterned conductive layer connects both Gao 110s).
Regarding claim 5, Gao teaches at least in figure 1:
wherein a spacing is between adjacent two of the at least two dies (space between Gao 110s) and an orthographic projection of the spacing on the circuit substrate overlaps with an orthographic projection of the patterned conductive layer on the circuit substrate (as shown in Gao figure 1, this would result in the above claimed limitation by taking the orthographic projection of the spacing between the dies).

Regarding claim 6, Keser teaches at least in figures 1-2 and Examiner’s figure 1 above:
wherein the redistribution layer (D) is not part of the circuit substrate (A).
Regarding claim 7, Keser and Gao teach:
further comprising an underfill (Keser where the portion of 140 under 130 can be considered an underfill; Gao UF 150 shown in figure 14 labeled in figure 8) filled between the at least two dies and the redistribution layer (Gao figure 14).
Regarding claim 8, Gao teaches at least in figure 14:

Regarding claim 13, Gao teaches at least in figure 14:
further comprising a lid (410) at least covering at least a back surface of the at least two dies opposite the active surface (410 covers the back of 110).
Regarding claim 14, Gao teaches at least in figure 14:
wherein the lid (410) encloses the at least two dies (1110) and the redistribution layer (the combination of Keser, Chiu, and Goa would result in Gao 410 enclosing Keser D).
Regarding claims 16, and 20, Keser teaches at least in figures 1-2 and Examiner’s figure 1 above:
further comprising a plurality of conductive terminals (I) located on the second surface (B) and the plurality of conductive terminals (I) are electrically connected to the circuit substrate (A).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keser, in view of Chiu, in view of Gao, in view of Kelly et al. (US 2014/0134804 A1) (“Kelly”).
Regarding claim 15, Keser, Chiu, and Gao do not teach:
wherein a plurality of cavities are formed between the lid and the at least two dies and the redistribution layer.

Kelly teaches at least in figures 1 and 6D:
wherein a plurality of cavities (cavities shown between 101s) are formed between the lid (113) and the at least two dies (101) and the redistribution layer (115) (figure 1 shows a plurality of cavities between 113 and 101).
It would have been obvious to one of ordinary skill in the art to modify the lid of Gao so to be above the cavity as this is an obvious variant and would allow one to form the top of the device using a standard bottom to top method versus the top to bottom method employed by Gao.

Response to Arguments
Applicant’s amendments made to the claims have been fully considered and have overcome the previous rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Keser, in view of Chiu, in view of Gao.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822